SCHOTT, Judge,
concurring.
Appellee missed the mark in its attempt to gain a summary judgment because it failed to eliminate the issue of fact created by the answer given to Interrogatory No. 12 a. by the City, the Police Department and their officials to the effect that Lawrence N. Arthur was “on a private employment job” for appellee when the incident occurred. Presumably, appellee can plug this small hole in its ease for a summary judgment by some additional documentation and then file a new motion for summary judgment, but until or unless such action is taken an issue of material fact remains.